DIREXION FUNDS Supplement to Statement of Information Dated December 29, 2006 (As Supplemented January 8, 2007) Total Market Bull 2.5X Fund Total Market Bear 2.5X Fund Latin America Bull 2X Fund Latin America Bear 2X Fund S&P 500® Bull 2.5X Fund S&P 500® Bear 2.5X Fund S&P 500® Bear 1X Fund Real Estate Bear 2X Fund Real Estate Bull 2X Fund NASDAQ-100® Bull 2.5X Fund NASDAQ-100® Bear 2.5X Fund NASDAQ-100® Bull 1.25X Fund Dow 30SM Bull 1.25X Fund Commodity Bull 2X Fund Commodity Bear 2X Fund Mid Cap Bull 2.5X Fund Mid Cap Bear 2.5X Fund Biotech Bull 2X Fund Biotech Bear 2X Fund Small Cap Bull 2.5X Fund Small Cap Bear 2.5X Fund Oil & Gas Bull 2X Fund Oil & Gas Bear 2X Fund Equity Income Bull 2.5X Fund Equity Income Bear 2.5X Fund Precious Metals Bull 2X Fund Precious Metals Bear 2X Fund Dollar Bull 2.5X Fund Dollar Bear 2.5X Fund Healthcare Bull 2X Fund Healthcare Bear 2X Fund Japan Bull 2X Fund Japan Bear 2X Fund Financial Bull 2X Fund Financial Bear 2X Fund Emerging Markets Bull 2X Fund Emerging Markets Bear 2X Fund Developed Markets Bull 2X Fund Developed Markets Bear 2X Fund 10 Year Note Bull 2.5X Fund 10 Year Note Bear 2.5X Fund Dynamic HY Bond Fund HY Bear Fund U.S. Government Money Market Fund The “Investment Restrictions” section on page 24 of the Statement of Additional Information has changed as follows: In addition to the investment policies and limitations described above and described in the Prospectus, the Trust, on behalf of each Fund has adopted the following investment limitations, which are fundamental policies and may not be changed without the vote of a majority of the outstanding voting securities of that Fund.Under the 1940 Act, a “vote of the majority of the outstanding voting securities” of a Fund means the affirmative vote of the lesser of: (1) more than 50% of the outstanding shares of a Fund; or (2) 67% or more of the shares of a Fund present at a shareholders’ meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. For purposes of the following limitations, all percentage limitations apply immediately after a purchase or initial investment.Except with respect to borrowing money, if a percentage limitation is adhered to at the time of the investment, a later increase or decrease in the percentage resulting from any change in value or net assets will not result in a violation of such restrictions.If at any time a Fund’s borrowings exceed its limitations due to a decline in net assets, such borrowings will be reduced promptly to the extent necessary to comply with the limitation. Except for the Money Market Fund, a Fund shall not: 1. Lend any security or make any other loan if, as a result, more than 33 1/3% of the value of a Fund’s total assets would be lent to other parties, except (1) through the purchase of a portion of an issue of debt securities in accordance with a Fund’s investment objective, policies and limitations; or (2) by engaging in repurchase agreements with respect to portfolio securities. 2. Underwrite securities of any other issuer. 3. Purchase, hold, or deal in real estate or oil and gas interests. 4. Pledge, mortgage, or hypothecate a Fund’s assets, except (1) to the extent necessary to secure permitted borrowings; (2) in connection with the purchase of securities on a forward-commitment or delayed-delivery basis or the sale of securities on a delayed-delivery basis; and (3) in connection with options, futures contracts, options on futures contracts, forward contracts, swaps, caps, floors, collars and other financial instruments. 1 5. Invest in physical commodities, except that a Fund may purchase and sell foreign currency, options, futures contracts, options on futures contracts, forward contracts, swaps, caps, floors, collars, securities on a forward-commitment or delayed-delivery basis, and other financial instruments. 6. Issue any senior security (as such term is defined in Section 18(f) of the 1940 Act) (including the amount of senior securities issued by excluding liabilities and indebtedness not constituting senior securities), except (1) that a Fund may issue senior securities in connection with transactions in options, futures, options on futures and forward contracts, swaps, caps, floors, collars and other similar investments; (2) as otherwise permitted herein and in Limitation 4 above and 7 below; and (3) each Fund, except the NASDAQ-100® Bull 1.25X Fund, the Small Cap Bull 2.5X Fund and the Dow 30SM Bull 1.25 Fund, may make short sales of securities. 7. Borrowing Each Fund, except the S&P 500® Bear 1X Fund, the NASDAQ-100®
